On October 21, 1998, movant, the Ohio State Bar Association, filed a motion requesting this court to order the Custodian of Records of Wallaby’s, Inc. to appeal’ before the court to show cause why that person and Wallaby’s, Inc. have failed to obey subpoenas duces tecum issued by the Board of Commissioners on Grievances and Discipline. On November 23, 1998, movant filed notice of action respondent has taken to purge itself of contempt. Upon consideration thereof,
IT IS ORDERED by this court that the movant be awarded all costs and fees, including reasonable attorney fees, that the movant incurs in prosecuting this enforcement proceeding.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.